Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment filed on November 5, 2020.
Claims 1-2, 4-6, 11, 21-22, 29-32, 34, and 36 are pending in the application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 102/103
Claim 22 was rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US Patent Publication No. 2014/0126581 (“Wang”).  Claims 1-2, 4, and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alfano et al. US Patent Publication No. 2013/0031234 (“Alfano”).  Claims 21, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ohta et al. US Patent Publication No. 2009/0221266 (“Ohta”).
	Applicant argued that all of the described scenarios involve a transfer of delegation between two device management servers of the same type.  Applicant argued that the delegation is from one N-SCL (e.g., N-SCL 1) to another N-SCL (e.g., N-SCL X) that both perform “NREM” device management and the delegation described in Wang is always between two servers at the service layer of the communications network.
The examiner respectfully disagrees that Wang does not teach, “wherein the first type of device management server is different from the second type of device management server.”  The claim recites in generality that the servers are different types and does not further define the type of server.   The definition of “type” includes “a particular kind, class, or group” (Merriam-Webster online dictionary) and “a thing or person regarded as a member of a class or category; kind; sort (usually followed by of).”
Wang discloses that the N-SCL are layers included in M2M servers 24a-24c (para. [0080] M2M servers 24a-24c may include or be configured to include respective network service capability layers ("N-SCLs") 26a-26c).  Wang discloses M2M server 24a operating on an access/core network and may be owned, maintained and/or operated by a wireless (e.g., cellular) telecommunications service provider (fig. 
Furthermore, Wang discloses that a M2M server may comprise xREM authority (para. [0272]) and that an xREM server may operate as a DM server (para. [0151]), which is a type of server.  The xREM may be delegated to another server, a second type of server previously without the xREM authority.  Therefore, Wang further discloses the M2M servers of different types.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang US Patent Publication No. 2014/0126581 (“Wang”).

Regarding claim 22, Wang teaches a client of a communication network, the client comprising a processor and a memory, the client further including computer-executable instructions stored in the memory of the node which, when executed by the processor, cause the client to implement a device management client and to: 
act under the control of a first device management server of a first type operating as part of a management layer of the communications network (para. [0097] logical management layers 200 defining a functional architecture for performing xREM.  para. [0237] management authority of the M2M devices. para. [0272] xREM authority of M2M devices.  para. [0240],[0245] N-SCL 1 may issue “Delegation Preparation,” “Delegation Inform” to D/G SCL.  para. [0097] management layers 200 may include functionality for performing… management… of the M2M remote entity residing at such management ); and 
after a transfer of control from the first device management server of the first type to a second device management server of a second type different from the first type (fig. 1A. see server 24a on access/core network, servers 24b, 24c on transport network.  para. [0079] each M2M server 24a-24c… owned, maintained, and/or operated by a respective service provider.  M2M server 24a… operate by a wireless telecommunication server provider.  para. [0272] xREM authority… delegated from an M2M Server to another M2M Server) and operating as part of a service layer of the communications network, act under the control of the second device management server (see fig. 1A.  para. [0080] M2M servers 24a-24c may include service capability layers (“N-SCLs”) 26a-26c.  para. [0237] management authority of the M2M devices to another M2M server.  para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server.  para. [0248] D/G SCL may update its management objects by setting N-SCL X as its new management authority.  para. [0269][0270] SCL 3 sends “Delegation Notification” via SCL 1 to SCL 4.  SCL 4 may update their management objects… to reflect management authority change).  

Regarding claim 36, Wang teaches the client recited in claim 22, wherein the first device management server is an OMA device management server (para. [0151] xREM server may operate as a DM server in accordance with OMA DM.  para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Publication No. 2014/0126581 (“Wang”) in view of Alfano et al. US Patent Publication No. 2013/0031234 (“Alfano”).

Regarding claim 1, Wang teaches a first device management server of a first type operating as part of a service layer of a communications network (see fig. 1A server 24 with service capabilities.  para. [0080] M2M server 24 may include service capability layers (“N-SCLs”) 26), the first device management server comprising a processor and a memory, the first device management server further including computer-executable instructions stored in the memory of the first device management server which, when executed by the processor of the first device management server, cause the first device management server to: 
receive, from a second device management server operating as part of the service layer of the communications network (fig. 21. See SCL 1), a delegation request message indicating a request to transfer authority to manage a client from a third device management server of a second type operating as part of a management layer of the communications network, to the first device management server (para. [0097] logical management layers 200 defining a functional architecture for performing xREM.  para. [0272] xREM authority of M2M Devices or GWs needs to be delegated from an M2M Server to another M2M Server.  para. [0265] SCL 4 issues “Delegation Request” via SCL 1 to SCL 3. para. [0240],[0241] N-SCL-1 delegates D/G-SCL to another N-SCL.  para. [0097] management layers 200 may include functionality for performing… management… of the M2M remote entity residing at such management layer. para. [0107] provisioning a SCL with resource structure in accordance with a set of management layers), wherein the first type of device management server is different from the second type of device management server (fig. 1A. see server 24a on access/core network, servers 24b, 24c on transport network.  para. [0079] each M2M server 24a-24c… owned, maintained, and/or operated by a respective service provider.  M2M server 24a… operate by a wireless telecommunication server provider.  para. [0272] xREM authority… delegated from an M2M Server to another M2M Server); 

send, to the second device management server, a delegation complete message indicating the transfer of authority from the third device management server of the second type to the first device management server of the first type is complete (para. [0269][0270] SCL 3 sends “Delegation Notification” via SCL 1 to SCL 4.  SCL 4 may update their management objects… to reflect management authority change.  para. [0249] N-SCL X may issue “Delegation Finish” to N-SCL 1).
Wang does not expressly disclose establishing a device management session with the client.
Alfano discloses establishing a device management session with a client (para. [0018] delegate or transfer management of the DM client to another DM servers 104a-c, enable the other one or more of the DM servers 104a-c to establish a DM control session with the DM client 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang by implementing Alfano’s disclosure of establishing of a device management session with the client.   One of ordinary skill in the art would have been motivated to do so because Wang discloses providing management of the device such as configuration and fault management (para. [0106]), and it would have been beneficial to establish a session in order to have enabled the server to communicate with the client and the monitor the client for events such as faults.

Regarding claim 2, Wang in view of Alfano teach the first device management server recited in claim 1, wherein the delegation request message provides network, device or delegation related information (Wang: para. [0241]-[0243]  “Delegation Request” may include the URI and/or authentication-related information of D/G-SCL, reason for requesting management delegation).
	


Regarding claim 6, Wang in view of Alfano teach the first device management server recited in claim 1, wherein the third device management server is an OMA device management server (Wang: para. [0151] xREM server may operate as a DM server in accordance with OMA DM).

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Alfano and Kim WO 2014/042446, published 20 March 2014 (corresponding translation US Patent Publication No. 2015/0245205, “Kim”).

Regarding claim 5, Wang does not expressly teach the first device management server recited in claim 1, wherein the first device management server comprises a oneM2M Device Management Function (DMG).
Kim teaches a device management server comprises a oneM2M DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  Underlying networks provide data transport services between entities in the oneM2M system).
Wang and Kim are in a similar field of endeavor of managing M2M entities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang such the first device management server comprises oneM2M DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2m applications (para. [0047]).


Kim teaches a device management server comprising a DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang such the second device management server comprises a DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2m applications (para. [0047]).

Claims 21, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Patent Publication No. 2014/0126581 (“Wang”) in view of Ohta et al. US Patent Publication No. 2009/0221266 (“Ohta”).

Regarding claim 21, Wang teaches a first device management server of a first type operating as part of a service layer of a communications network and comprising a processor and a memory, the first device management server further including computer-executable instructions stored in the memory which, when executed by the processor, cause the first device management server to: 
prepare for a proposed transfer of authority to manage a client from a third device management server of a second type operating as part of a management layer of the communications network, to the first device management server of the first type by receiving a message from a second device management server operating at the service layer of the communications network (para. [0265] SCL 4 issues “Delegation Request” via SCL 1 to SCL 3), the message providing at least one parameter related to the state of the communications network or a device of the communications network, or related to a load on the first device management server (para. [0241]-[0243] N-SCL 1 may issue “Delegation Request” to 
determine whether to complete the proposed transfer of authority to manage the client from the third device management server of the second type to the first device management server of the first type (para. [0247],[0249] N-SCL X “Delegation Start,” “Delegation Finish”).
Wang discloses providing authentication information and a reason for delegation and a server that determines whether to approve or reject a delegation request.  Wang does not expressly teach using the at least one parameter to determine whether to complete the proposed transfer of authority.
Ohta teaches using a parameter in a message to determine whether to complete a proposed transfer of authority (para. [0159] management device A receives delegation request.  verifies access control rule included in the delegation request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Ohta’s disclosure of considering information of the request in determining whether to accept delegation of authority such that information, e.g. the reasons for delegation, included the delegation request is used to determine whether to complete the proposed transfer of the authority.  One of ordinary skill in the art would have been motivated to do so in order to have enabled the server to make informed decisions on when to accept or deny delegation requests and prevent delegations that are not permitted.



Regarding claim 32, Wang in view of Ohta teach the first device management server recited in claim 21, wherein the third device management server comprises an Open Mobile Alliance (OMA) device management server (Wang: para. [0151] server may operate as a DM server in accordance with OMA DM).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ohta and Kim WO 2014/042446, published 20 March 2014 (corresponding translation US Patent Publication No. 2015/0245205, “Kim”).

Regarding claim 30, Wang does not expressly teach the first device management server recited in claim 21, wherein the first device management server comprises a oneM2M Device Management Function (DMG).
Kim teaches a device management server comprises a oneM2M DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).
Wang and Kim are in a similar field of managing M2M entities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Kim such the first device management server comprises a oneM2M DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2m applications (para. [0047]).

Regarding claim 31, Wang does not expressly teach the first device management server recited in claim 21, wherein the second device management server comprises a DMG.
Kim teaches a device management server comprises a DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Kim such the second device management server comprises a DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2m applications (para. [0047]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim WO 2014/042446, published 20 March 2014 (corresponding translation US Patent Publication No. 2015/0245205, “Kim”).

Regarding claim 34, Wang does not expressly teach the client recited in claim 22, wherein the second device management server comprises a oneM2M Device Management Function (DMG).
Kim teaches a device management server comprises a oneM2M DMG (para. [0048] M2M service functions provided by oneM2M service framework including “Device Management.” para. [0068] network entity provides services… including device management.  underlying networks provide data transport services between entities in the oneM2M system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang such the second device management server comprises a oneM2M DMG.  One of ordinary skill in the art would have been motivated to do so for benefits of providing functions commonly necessary to implement M2M applications, providing the possibility to easily implement various M2m applications (para. [0047]).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445